CAMMACK, Chief Justice.
Mrs: Ruby Coleman was granted a divorce from Elmer Coleman on her counterclaim. She was awarded custody of the couple’s five children, ■ whose ages ranged from 15 to five years, and was allowed $50 per month for their support. She was denied alimony.
On this appeal it is contended that an award of alimony should have been made in favor of Mrs. Coleman and that the ah lowance of $50 per month for the maintenance of the children was insufficient. It is urged also that an allowance should have been made to Mrs. Coleman for an attorney’s -fee.
Coleman operates a machine shop in Clay County. He said-that his average monthly earnings after payment of expenses of his shop were $100 a month. He said also that he owed about $1000. Mrs. Coleman owns no "property.
Coleman is under 40 years of age, and no valid reason is shown why he should not make some substantial contribution to the support of his family. Therefore, we reverse the judgment, with directions that an allowance of $1000 in alimony be made to Mrs. Coleman; that $75 per month be allowed for the support of the children; and that $50 be allowed Mrs. Coleman for an attorney’s fee.
Judgment reversed.